Citation Nr: 1621836	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-11 895	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Eligibility for VA educational assistance under the Veterans Retraining Assistance Program.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 until March 1983.  He received a bad conduct discharge as a result of a Court Martial. 

This appeal comes before the VA Board of Veterans' Appeals (Board) from rating and administrative decisions of the VA Regional Office (RO) in Muskogee, Oklahoma.  The file has been forwarded to the Board from the Los Angeles RO.

The Veteran was afforded a Travel Board hearing at the RO in September 2012 before the undersigned Veterans Law Judge sitting at Los Angeles, California.  The transcript is of record.  During the hearing, the appellant's accredited representative clarified that the issue on appeal was the character of the Veteran's discharge.  That issue was remanded to the RO and review of the Veterans Benefits Management System (VBMS) and Virtual VA electronic files reveals that development of that issue is ongoing.

This appeal developed subsequent to the other appeal.  This matter has not yet been the subject of a hearing.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record discloses that in April 2013 the Veteran requested a hearing before a Veterans Law Judge on the issue herein on appeal.  That hearing request was not satisfied before the case was subsequently transmitted to the Board.  In April 2016, the Veteran's representative filed a Motion to Remand for a Travel Board Hearing.  This request for a hearing must be addressed prior to further consideration and adjudication of the appeal. See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2015). 

Accordingly, the case is REMANDED for the following actions:

Schedule the Veteran for a Travel Board hearing at the Los Angeles RO in accordance with applicable procedures.  Inform the appellant that if he subsequently decides he does not want a hearing, he should withdraw the hearing request in writing to the RO.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


